Citation Nr: 0705989	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a left knee 
disability.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

5. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision by the 
Department of Veterans Affairs (VA) Los Angles, California 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for a psychiatric disorder, to include PTSD, and 
for a skin condition, to include as due to Agent Orange 
exposure.  Service connection was also denied for 
hypertension, a right knee disability, and for a left knee 
disability.

In February 2005, the veteran testified before the 
undersigned at a Travel Board hearing at the RO.  The 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and, in August 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board.  The issues of 
entitlement to service connection for hypertension, a right 
knee disability, and a left knee disability are now ready for 
appellate review. 

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and service connection 
for a skin condition, to include as due to Agent Orange 
exposure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to bilateral knee 
disorders and hypertension, competent evidence of a nexus 
between these disorders and the veteran's period of service 
is lacking.


CONCLUSION OF LAW

Right and left knee disorders and hypertension were not 
incurred in or aggravated by service, nor may arthritis of 
the knees or hypertension be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, September 
2005, December 2005, and July 2006; a rating decision in 
March 2003; and a statement of the case in January 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims as the information and evidence of 
record contains sufficient competent medical evidence to make 
a determination in this matter.  38 C.F.R. § 3.159(c)(4) 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

In hearing testimony and statements on file the veteran 
argues that he has bilateral knee disabilities and 
hypertension that these disorders originated in service or 
are otherwise the result of his periods of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as arthritis or 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records, to include his May 
1969 medical examination for service separation are negative 
for the presence of any complaints, findings, or diagnosis of 
a knee disorder or hypertension.  A clinical evaluation of 
lower extremities on his May 1969 separation examination 
found no abnormalities.  His blood pressure on that 
examination was 130/80.  On a contemporaneous report of 
medical history in May 1969, the veteran specifically denied 
a past or present history of high blood pressure and knee 
problems. 

Post service there is no showing of hypertension or left or 
right knee arthritis within the one-year period immediately 
following the veteran's service separation in July 1969.  The 
exact date of onset of the veteran's hypertension is unclear.  
VA medical records showing evaluation and treatment for this 
disorder, however, consistently date the onset by history to 
the late 1970s or early 1980s.   Medical documentation 
reflecting clinical findings or complaints referable to a 
right knee disorder is not shown until December 1987 when the 
veteran was noted by his private physician to have right knee 
pain upon palpation.  In October 1989, he was diagnosed as 
having internal derangement of the right knee with anterior 
cruciate ligament rupture.  He underwent right knee 
arthroscopy and partial synovectomy.  Degenerative joint 
disease involving the right and left knee is more recently 
diagnosed. The initial manifestations of these disorders are 
too remote in time from service to support the claim that 
these conditions are related to service absent objective 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Pursuant to U.S.C.A. § 1154, the Board cannot deny the 
occurrence of in-service injury sustained in combat.  The 
veteran in this case received the Purple Heart Medal, 
indicative of combat service.  However, the occurrence of an 
in-service injury is not dispositive in this instance, as 
there must be a showing, pursuant to Hickson, of current 
disability and linkage between such disability and in-service 
injury.  In this case, absent from the record is competent 
evidence linking any of the entities claimed to the veteran's 
period of service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a showing of a nexus between the veteran's 
hypertension and bilateral knee disorders and the veteran's 
period of service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities on a direct or presumptive basis.

The Board has thoroughly examined the evidence in this case 
and finds that while current bilateral knee disabilities and 
hypertension are shown, the evidence does not show that those 
disabilities are the result of any disease or injury incurred 
in or aggravated by service or manifested to a compensable 
degree within the applicable presumptive periods.  Bilateral 
knee disabilities and hypertension are first shown by the 
evidence of record several years following the veteran's 
separation of service and there is no competent medical 
evidence of record that relates those disabilities to his 
service or to any disease or injury incurred in or aggravated 
by service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral knee disabilities and hypertension.  
Therefore, those claims must be denied.

ORDER

Service connection for hypertension is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  These provisions apply to claims to reopen 
previously denied claims.  See Quartuccio, 16 Vet. App. at 
186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The applicable new-and-
material-evidence regulation defines "new" to mean evidence 
"not previously submitted to agency decisionmakers . . . 
[that] is neither cumulative nor redundant."  "Material 
evidence" means existing evidence that "relates to an 
unestablished fact necessary to substantiate the claim."  
38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The notice letters furnished the veteran between January 2003 
and July 2006 in connection with his current claims did not 
meet the more stringent requirements more recently set forth 
by the Court in Kent.  Accordingly, the Board's consideration 
of the issues in appellate status at this time would 
constitute prejudicial error.  Therefore, the case must be 
remanded so that the RO may provide the veteran with notice 
that complies with the criteria elaborated by the Court in 
Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development procedures are fully 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, that VA 
will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim for service connection for a 
psychiatric disorder, to include PTSD, 
and a skin condition, to include as due 
to Agent Orange, pursuant to Kent v. 
Nicholson.  Also, advise the veteran that 
he should submit any relevant evidence in 
his possession concerning his claims.  

2.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


